PER CURIAM:
Godfrey L.C. Phelps appeals from the tax court’s order determining a deficiency with respect to his 2001 federal income tax liability. We have reviewed the record and find no reversible error. Accordingly, we deny Phelps’ motion to proceed in for-ma pauperis and dismiss for the reasons stated by the tax court. United States v. Phelps (U.S. Tax Ct. No. 1:05-205669 April 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.